Citation Nr: 1456491	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-01 296	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder, including ischemic heart disease (IHD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1971.

He appealed to the Board of Veterans' Appeals (Board/BVA) from February and May 2011 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO).

In that May 2011 decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Board, however, has expanded this claim to cover all acquired psychiatric disorders that have been suggested or diagnosed.  The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

Similarly, the Board has expanded the heart disorder claim.  The RO denied service connection for IHD in the February 2011 decision.  But the Veteran is alleging entitlement to service connection for a cardiac disorder, generally, and cannot be expected to be able to identify it specifically as a layman.  As mentioned, Clemons concerned VA's failure to consider a claim of entitlement to service connection for a disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court found that, where a Veteran's claim identifies a certain condition, without more, it cannot be a claim limited only to that diagnosis, rather, must be considered a claim for any disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

In February 2013, the Veteran and his spouse testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at at Travel Board hearing.  A transcript of the proceeding is of record.

Further regarding the claim of entitlement to service connection for an acquired psychiatric disorder, inclusive of PTSD, correspondence from the Veteran's Congressional representative dated in August 2011 may be reasonably construed as a timely Notice of Disagreement (NOD) with the May 2011 decision denying this claim.  See 38 C.F.R. §§ 20.201, 20.300, 20.302 (2014) (the regulations pertaining to the procedures and time limitations for appealing unfavorable RO determinations to the Board).  The Court has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD... finding that a statement constituting an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011)).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The RO did not, however, in response to that NOD, provide the Veteran a Statement of the Case (SOC).  The RO is obligated to issue an SOC after the filing of a timely NOD, after receipt of which the Veteran will have opportunity to also file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board.  See 38 C.F.R. § 20.200 (2014).  The appropriate disposition of this claim, in the meantime, is to remand it rather than merely refer it.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board also is remanding the heart disorder claim since it, too, requires further development before being decided on appeal.  The remand of these claims to the RO will be via the Appeals Management Center (AMC) since the Agency of Original Jurisdiction (AOJ).


REMAND

As concerning the claim for a heart disorder, the Veteran alleges entitlement to service connection for some form of IHD, although he acknowledged during his hearing that he is uncertain of what specific type of heart disorder he has, just that he definitely has one and believes it is the result of his military service.  As apparent from the report of the December 2010 VA examination of his heart, he does not suffer from IHD, per se.  He does, however, have right bundle branch block (RBBB).  The December 2010 examiner indicated the RBBB was not due to presumed Agent Orange exposure (the Veteran served in Vietnam), but rather to "some other etiology."  Unfortunately, though, the VA examiner did not then specify this other etiology.  The examination report is incomplete because a material matter was not discussed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  As such, supplemental medical comment is needed.

And as for the claim for an acquired psychiatric disorder, inclusive of PTSD, in response to the May 2011 decision denying this claim the Veteran filed a timely NOD in August 2011 initiating an appeal of this claim to the Board.  38 C.F.R. § 20.201.  The RO did not then provide him an SOC concerning this claim, however.  38 C.F.R. §§ 19.26, 19.29 (2014).  Moreover, in response to this required SOC, he must be given an opportunity to complete the steps necessary to perfect his appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9/equivalent statement).  38 C.F.R. §§ 20.200, 20.302, etc.  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.  Manlincon, 12 Vet. App. at 240-41.  

Also, pursuant to 38 C.F.R. § 19.9(a), if correction of a procedural defect is essential for a proper appellate decision, the Board is required to remand the claim to the RO for necessary action.  See VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, these claims are REMANDED for the following action:

1.  Schedule a VA heart examination to first clarify all current heart disorders, preferably in the way of diagnoses, including accounting for the RBBB indicated in the report of the Veteran's prior December 2010 VA compensation examination.  For each heart disorder diagnosed, the examiner must also indicate the likelihood (very likely, as likely as not, or unlikely) the disorder began during the Veteran's service from May 1967 to April 1971, or within a year of his discharge, so by April 1972, or is otherwise related or attributable to service, not just to his presumed exposure to Agent Orange in Vietnam.

Moreover, even if the heart disorder is found to be unrelated to the Veteran's service, as apparently was the case at the conclusion of the prior December 2010 VA compensation examination, the examiner still needs to specify this other etiology, if determinable, also indicate the likelihood (very likely, as likely as not, or unlikely) the heart disorder alternatively is secondarily related to the Veteran's service, meaning proximately due to, the result of, OR aggravated by a service-connected disability, including his Type II Diabetes Mellitus.  In the event that aggravation of a heart disorder by this service-connected disability is found, the examiner must try and determine the baseline level of disability preceding the aggravation since the Veteran is only entitled to compensation over and above that.  See 38 C.F.R. § 3.310(b).

The term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

Explanatory rationale must be provided for all opinions and conclusions.  The examination report must indicate whether pertinent records in the claims file were reviewed.  In the event that an opinion cannot be provided without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, such as by indicating whether additional information or other procurable data is needed, the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whatever may be the reason.  Merely saying he/she cannot respond will not suffice.

2.  Provide the Veteran an SOC concerning his additional claim of entitlement to service connection for an acquired psychiatric disorder inclusive of PTSD.  Also advise him that he will need to file a timely Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of this additional claim to the Board.  38 C.F.R. §§ 20.200, 20.302(b).  Only if he perfects his appeal of this additional claim should it be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


